Citation Nr: 0800148	
Decision Date: 01/03/08    Archive Date: 01/22/08	

DOCKET NO.  05-34 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hips. 

2.  Entitlement to service connection for left inguinal 
hernia, status post left inguinal hernia repair.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to the 
benefits sought.

With regard to the claim for service connection for status 
post hernia repair, the appeal is REMANDED to the RO by way 
of the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran should further action be required.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  The veteran was evaluated for arthritis of the left hip 
several years following service and the competent medical 
evidence does not establish a link between his active service 
and this disability.

3.  There is no showing of a causal connection between any 
current right hip disability, including arthritis, and the 
veteran's active service.


CONCLUSION OF LAW

Service connection for arthritis of the hips is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here the VCAA duty to notify was satisfied by letters sent to 
the veteran in January and April 2004 that fully addressed 
the notice elements.  Also, these communications were sent 
prior to the initial AOJ decision in the matter in June 2004.  
The communications informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

With regard to the duty to assist the veteran, service 
medical records, private medical records, and VA medical 
records have been obtained and associated with the claims 
file.  The veteran was accorded a genitourinary examination 
by VA in May 2004.  The veteran has not referred to the 
presence of any other outstanding records pertinent to his 
claims.

Accordingly, the Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the claims.  The evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance 
to the veteran with the development of evidence is therefore 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of it's date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Certain chronic diseases, to include arthritis, will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 318 F.3d 1163, 1166 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases to support its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  Gonzales 
v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows, 
or fails to show on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge such as the etiology of any current hip 
disorder.  See Bostain v. West, 11 Vet. App. 124. 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

With regard to the claim for service connection for arthritis 
of the hips, the service medical records are without 
reference to complaints or findings indicative of the 
presence of a hip disorder.  The post service medical 
evidence includes an August 2002 statement from an osteopath 
who reported that X-ray studies showed early degenerative 
changes of the left hip.  It was reported that the veteran 
had left hip pain of just a couple months duration without 
injury.  There was no reference to a disability involving the 
right hip.  A significant lapse in time between service and 
post service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and the development of arthritis 
of the left hip several years following service discharge.  
Accordingly, the Board finds that the probative evidence of 
record is against a finding that the veteran has arthritis 
involving either hip that is attributable to his active 
service.


ORDER

Service connection for arthritis of the hips is denied.


REMAND

The veteran contends that his current status post hernia 
repair with persistent pain in the surgical area is 
associated with his active service of some 20 years.  While 
hernia was not palpated during service, the service records 
do show that on one occasion in December 1995, the veteran 
complained of left groin pain and hernia was suspected.  
Further, at the time of retirement examination in April 1997, 
he again complained of swelling in the left inguinal area.  

The record shows he underwent left inguinal hernia repair in 
1993, several years following service discharge.

A VA examination or opinion is necessary if the evidence of 
record:  (a) Contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

"The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service 
include...credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation."  
McClendon, supra, at 83.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with inservice problems, see 38 C.F.R. 
§ 3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 
38 U.S.C.A. § 5103A.

Therefore, the case is REMANDED for the following:

1.  The veteran should undergo a VA 
examination for the purpose of obtaining 
a nexus opinion, with a notation of 
claims file review, to include the 
service medical records.  The examiner 
should clarify the nature of the 
veteran's hernia repair status, and opine 
as to whether it is at least as likely as 
not that any current status post hernia 
repair with persistent pain in the 
surgical area is related to the veteran's 
active military service of 20 years.  A 
complete rationale should be provided for 
any opinion expressed.

2.  Then, VA should review the record and 
determine if the benefit sought can be 
granted.  If the benefit sought remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and be given an opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


